Determination of respondent, Appeals *226Board of the Administrative Adjudication Bureau of the Department of Motor Vehicles, dated March 18, 1992, which revoked petitioner’s driver’s license, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Howard Silver, J.], entered June 3, 1992), is dismissed without costs and disbursements. The Clerk is directed to enter judgment in favor of respondents dismissing the petition.
Petitioner’s driver’s license was properly revoked upon a finding, supported by substantial evidence, that he drove 16 miles above the posted speed limit, his third such offense within 18 months. (See, People v Dusing, 5 NY2d 126, 128.) Moreover, the correct standard of proof of clear and convincing evidence was employed (Vehicle and Traffic Law § 227 [1]; see, Matter of Rosenthal v Hartnett, 36 NY2d 269). Concur— Rosenberger, J. P., Ellerin, Kupferman and Rubin, JJ.